EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Mattingly #30,239 on 07/11/2017.
The application has been amended as follows: 
Listing of Claims:
1.  (Currently Amended)  A method for use in a planning agent, the method comprising:
identifying a first agent in a planning region of the planning agent;  
identifying a location of the first agent and a velocity of the first agent;
calculating a set of occupancy costs for the first agent, each occupancy cost in the set of occupancy costs being associated with a different respective location in the planning region of the planning agent, each occupancy cost in the set of occupancy costs being calculated at least in part based on a cost function that depends on the location of the first agent and the velocity of the first agent, the cost function being arranged to use the velocity of the first agent to skew a distribution of the set of occupancy costs in a direction of travel of the first agent; and
changing at least one of speed or direction of travel of the planning agent based on the set of occupancy costs,
wherein each occupancy cost in the set of occupancy costs indicates a likelihood of the planning agent colliding with the first agent if the planning agent were to move in the occupancy cost’s respective location.

2.  (Original)  The method of claim 1, wherein each occupancy cost in the set of occupancy costs is calculated further based on a Gaussian peak function having a deviation that is based on one or more physical dimensions of the first agent.

3.  (Original)  The method of claim 1, wherein:

the first agent includes a second automobile that is traveling in the portion of the road, and
each occupancy cost is associated with a different location in the portion of the road.  

4.  (Previously Presented)  The method of claim 1, further comprising:
generating a graph based at least in part on the set of occupancy costs, the graph including a plurality of nodes and a plurality of edges, each one of the plurality of edges connecting a different pair of the plurality of nodes, each of the plurality of edges being associated with a respective weight;
calculating a travel path for the planning agent based on the graph, the travel path starting at a current location of the planning agent and ending at a second location in the planning region of the planning agent, the travel path being calculated based on the respective weights that are assigned to the plurality of edges;
wherein the speed or direction of travel of the planning agent is changed at least in part based on the travel path, and
wherein the respective weight of at least one of the plurality of edges is based on one or more occupancy costs that are part of the set of occupancy costs.

5.  (Previously Presented)  The method of claim 1, further comprising:
identifying a plurality of vacant regions in the planning region of the planning agent, each vacant region having an area that is sufficient to receive the planning agent;
assigning a plurality of occupancy scores to the plurality of vacant regions based on the set of occupancy costs, each one of the plurality of occupancy scores being assigned to a different one of the plurality of vacant regions; and
selecting one of the plurality of vacant regions based on one or more of the plurality of occupancy scores, 
wherein changing the speed or direction of travel of the planning agent includes moving the planning agent into the selected vacant region. 

6.  (Previously Presented)  A method for use in a planning agent, the method comprising:

identifying a location of the first agent and a velocity of the first agent;
calculating a set of occupancy costs for the first agent, each occupancy cost in the set of occupancy costs being associated with a different respective location in the planning region of the planning agent, each occupancy cost in the set of occupancy costs being calculated at least in part based on a cost function that depends on the location of the first agent and the velocity of the first agent; 
identifying a plurality of vacant regions in the planning region of the planning agent, each vacant region having an area that is sufficient to receive the planning agent;
assigning a plurality of occupancy scores to the plurality of vacant regions based on the set of occupancy costs, each one of the plurality of occupancy scores being assigned to a different one of the plurality of vacant regions, wherein each vacant region is assigned a respective occupancy score based on whether the vacant region is located in a path of travel of the planning agent before the speed or direction of the planning agent is changed; 
selecting one of the plurality of vacant regions based on one or more of the plurality of occupancy scores; and
changing at least one of speed or direction of travel of the planning agent based on the set of occupancy costs, wherein changing the speed or direction of travel of the planning agent includes moving the planning agent into the selected vacant region.

7.  (Original)  The method of claim 1, further comprising:
detecting a characteristic of the first agent that is associated with a braking distance of the first agent; and
calculating an occupancy cost threshold that is based at least in part on the characteristic, 
wherein the speed or direction of travel of the planning agent is changed further based on the occupancy cost threshold.

8.  (Previously Presented)  The method of claim 1, further comprising:
identifying a second agent in the planning region of the planning agent; and 
identifying a location of the second agent and a velocity of the second agent,

wherein the cost function is further based on the location of the second agent and the velocity of the second agent.

9.  (Currently Amended)  An apparatus comprising:
one or more sensors;
an acceleration system; 
a steering system; and
a processing circuitry operatively coupled to the acceleration system, and the steering system, the processing circuitry being configured to:
identify a first agent in a planning region of the apparatus;  
identify a location of the first agent and a velocity of the first agent;
calculate a set of occupancy costs for the first agent, each occupancy cost in the set of occupancy costs being associated with a different respective location in the planning region of the apparatus, each occupancy cost in the set of occupancy costs being calculated at least in part based on a cost function that depends on the location of the first agent and the velocity of the first agent, the cost function being arranged to use the velocity of the first agent to skew a distribution of the set of occupancy costs in a direction of travel of the first agent[[,]] 
change at least one of speed or direction of travel of the apparatus based on the set of occupancy costs,
wherein each occupancy cost in the set of occupancy costs indicates a likelihood of the planning agent colliding with the first agent if the planning agent were to move in the occupancy cost’s respective location.

10.  (Original)  The apparatus of claim 9, wherein each occupancy cost in the set of occupancy costs is calculated further based on a Gaussian peak function having a deviation that is based on one or more physical dimensions of the first agent.

11.  (Original)  The apparatus of claim 9, wherein:

the first agent includes a second automobile that is traveling in the portion of the road, and
each occupancy cost is associated with a different location in the portion of the road.  

12.  (Previously Presented)  The apparatus of claim 9, further comprising:
generating a graph based at least in part on the set of occupancy costs, the graph including a plurality of nodes and a plurality of edges, each one of the plurality of edges connecting a different pair of the plurality of nodes, each of the plurality of edges being associated with a respective weight;
calculating a travel path for the apparatus based on the graph, the travel path starting at a current location of the apparatus and ending at a second location in the planning region of the apparatus, the travel path being calculated based on the respective weights that are assigned to the plurality of edges;
wherein the speed or direction of travel of the apparatus is changed at least in part based on the travel path, and
wherein the respective weight of at least one of the plurality of edges is based on one or more occupancy costs that are part of the set of occupancy costs.

13.  (Previously Presented)  The apparatus of claim 9, wherein the processing circuitry is further configured to:
identify a plurality of vacant regions in the planning region of the apparatus, each vacant region having an area that is sufficient to receive the apparatus;
assign a plurality of occupancy scores to the plurality of vacant regions based on the set of occupancy costs, each one of the plurality of occupancy scores being assigned to a different one of the plurality of vacant regions; and
select one of the plurality of vacant regions based on one or more of the plurality of occupancy scores, 
wherein changing the speed or direction of travel of the apparatus includes moving the apparatus into the selected vacant region. 


one or more sensors;
an acceleration system; 
a steering system; and
a processing circuitry operatively coupled to the acceleration system, and the steering system, the processing circuitry being configured to:
identify a first agent in a planning region of the apparatus;  
identify a location of the first agent and a velocity of the first agent;
calculate a set of occupancy costs for the first agent, each occupancy cost in the set of occupancy costs being associated with a different respective location in the planning region of the apparatus, each occupancy cost in the set of occupancy costs being calculated at least in part based on a cost function that depends on the location of the first agent and the velocity of the first agent; 
identify a plurality of vacant regions in the planning region of the apparatus, each vacant region having an area that is sufficient to receive the apparatus;
assign a plurality of occupancy scores to the plurality of vacant regions based on the set of occupancy costs, each one of the plurality of occupancy scores being assigned to a different one of the plurality of vacant regions, wherein each vacant region is assigned a respective occupancy score based on whether the vacant region is located in a path of travel of the apparatus before the speed or direction of the apparatus is changed; 
select one of the plurality of vacant regions based on one or more of the plurality of occupancy scores; and 
change at least one of speed or direction of travel of the apparatus based on the set of occupancy costs wherein changing the speed or direction of travel of the apparatus includes moving the apparatus into the selected vacant region.

15.  (Original)  The apparatus of claim 9, further comprising:
detecting a characteristic of the first agent that is associated with a braking distance of the first agent; and
calculating an occupancy cost threshold that is based at least in part on the characteristic, 


16.  (Previously Presented)  The apparatus of claim 9, wherein:
the processing circuitry is further configured to: identify a second agent in the planning region of the apparatus, and identify a location of the second agent and a velocity of the second agent; 
the set of occupancy costs includes a combined set of occupancy cost coeffects that is also associated with the second agent; and 
the cost function is further based on the location of the second agent and the velocity of the second agent.

17.  (Currently Amended)  A non-transitory computer-readable medium storing one or more processor-executable instructions which when executed by a processing circuitry of a planning agent cause the processing circuitry to perform the operations of:
identifying a first agent in a planning region of the planning agent;  
identifying a location of the first agent and a velocity of the first agent;
calculating a set of occupancy costs for the first agent, each occupancy cost in the set of occupancy costs being associated with a different respective location in the planning region of the planning agent, each occupancy cost in the set of occupancy costs being calculated at least in part based on a cost function that depends on the location of the first agent and the velocity of the first agent, the cost function being arranged to use the velocity of the first agent to skew a distribution of the set of occupancy costs in a direction of travel of the first agent; and
changing at least one of speed or direction of travel of the planning agent based on the set of occupancy costs, 
wherein each occupancy cost in the set of occupancy costs indicates a likelihood of the planning agent colliding with the first agent if the planning agent were to move in the occupancy cost’s respective location.



19.  (Original)  The non-transitory computer-readable medium of claim 17, wherein:
the planning agent includes a first automobile that is traveling in a portion of a road,
the first agent includes a second automobile that is traveling in the portion of the road, and
each occupancy cost is associated with a different location in the portion of the road.  

20.  (Previously Presented)  The non-transitory computer-readable medium of claim 17, wherein the one or more processor-executable instructions which when executed by the processing circuitry further cause the processing circuitry to perform the operations of:
generating a graph based at least in part on the set of occupancy costs, the graph including a plurality of nodes and a plurality of edges, each one of the plurality of edges connecting a different pair of the plurality of nodes, each of the plurality of edges being associated with a respective weight; and
calculating a travel path for the planning agent based on the graph, the travel path starting at a current location of the planning agent and ending at a second location in the planning region of the planning agent, the travel path being calculated based on the respective weights that are assigned to the plurality of edges,
wherein the speed or direction of travel of the planning agent is changed at least in part based on the travel path, and
	wherein the respective weight of at least one of the plurality of edges is based on one or more occupancy costs that are part of the set of occupancy costs.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The limitation, in claims 1, 9, 17 and dependent claims thereof, “calculating a set of occupancy costs for the first agent, each occupancy cost in the set of occupancy costs being associated with a different respective location use the velocity of the first agent to skew a distribution of the set of occupancy costs in a direction of travel of the first agent”, in combination with the remaining limitations, distinguishes over the prior art. The closest prior art of record US9216745 B2, Col. 9-10, specifies a cost function and places constraints based on agent’s velocity. However this is different than the weighting of the cost function using a logistical function based on the direction of the velocity. US 20160299507 A1 determining an agents trajectory based on occupancy costs. The prior art alone nor in combination teaches each claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668